DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tab transition line, stem portion transition width, and main body portion transition width must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 22 (as well as dependent claims 4-13, 21, and 23-28 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the stem portion and the main body portion meet along a tab transition line that extends parallel to one or both of the first edge portion and the second edge portion, wherein the stem portion has a stem portion transition width, as measured along the tab transition line, wherein the main body portion has a main body portion transition width, as measured along tab transition line, that is greater than the stem portion transition width” was not disclosed anywhere in the specification or drawings. Furthermore, applicant has not pointed out where the amended claim is supported in the file. Applicant has included these features in the amended drawings associated with the arguments filed 07/20/2022. However, the arguments of counsel cannot take place of evidence in the record.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22 (as well as dependent claims 4-13, 21, and 23-28 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 recited the limitation, “wherein the stem portion has a stem portion transition width, as measured along the tab transition line, and wherein the main body portion has a main body portion transition width, as measured along tab transition line, that is greater than the stem portion transition width” which is vague and indefinite. It is unclear where the transition widths begin and end. It appears, based on applicant’s arguments filed 07/20/2022, that applicant is intending the limitation to be wherein the main body portion is wider in dimension than a stem portion of the locking tab. For the purposes of examination, the examiner will interpret the limitation to be wherein the main body portion is wider in dimension than a stem portion of the locking tab.
Claim Objections
Claims 1, 22, and 27 are objected to because of the following informalities: change “as measured along tab transition line” to –as measured along the tab transition line--.  For claim 27, change “the fold line to insert the locking tab is inserted” to –the fold line to insert the locking tab--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eder; Roland (DE 29906857 U1; hereinafter Eder), in view Swanson; Dale W. (US 4846394 A; hereinafter Swanson).
Regarding claims 1 and 22 Eder discloses:
A grow tube. (See Fig. 2); [0001]
a first side. (See Fig. 1 front of #1); [0018]
a second side, wherein the second side is opposite the first side. (See Fig. 1 back of #1)
a first end portion. (See Fig. 1 #1b); [0019]
a second end portion, wherein the second end portion is opposite the first end portion. (See Fig. 1 #1c); [0019]
a first edge portion. (See Fig. 1 #1a); [0019]
a second edge portion, wherein the second edge portion is opposite the first edge portion. (See Fig. 1 #1d); [0020]
a first opening extending between the first side and the second side and disposed adjacent to the first edge portion. (See Fig. 1 #2); [0021]
and a locking tab disposed on the first and second sides, between the first and second edge portions, and adjacent to the second edge portion, wherein the locking tab includes one or more locking surfaces configured to engage the first side or the second side adjacent to the first opening and to retain the first and second edge portions together. (See Fig. 1 #3); [0021]
wherein the grow tube forms a tubular configuration when the first and second edge portions are releasably secured together by the locking tab. (See Fig. 2)
Eder does not teach. Swanson teaches:
wherein the first opening is defined by a C-shaped receiving tab. (See Fig. 1 #40); (Col. 5, lines 58-68)
wherein the locking tab has a stem portion and a main body portion, wherein the stem portion and the main body portion meet along a tab transition line that extends parallel to one or both of the first edge portion and the second edge portion, wherein the stem portion has a stem portion transition width, as measured along the tab transition line, and wherein the main body portion has a main body portion transition width, as measured along tab transition line, that is greater than the stem portion transition width. (See Fig. 1 #30, 33, 34, 36, 37, 39); (Col. 5, lines 43-57)
wherein each of the locking surfaces extends along a direction parallel to one or both of the first edge portion and the second edge portion. (See Fig. 1 #37); (Col. 5, lines 43-57)
wherein the locking tab is connected to each of the first side and the second side at a fold line, and wherein the stem portion extends between the fold line and the main body portion. (See Fig. 1 length along #3a); [0024]
It would have been obvious to one having ordinary skill in the art before the effective filing date as an obvious substitution of functional equivalent to substitute the locking and receiving portions of Eder with the locking and receiving portions of Swanson, since a simple substitution of one known element for another would obtain predictable results and applicant states within the specification, and as shown in the drawings, that the locking and receiving portions may comprise many different shapes. See at least [090], [092], [095] of the instant disclosure.
Regarding claim 4 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 1. Eder further teaches:
Wherein the locking tab has a clamshell shape. (See Fig. 1 #3); [0022]
Regarding claim 5 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 1. Eder further teaches:
A second opening extending between the first side and the second side, wherein the second opening is defined by the locking tab and is configured for receiving a receiving tab that defines the first opening. (See Fig. 1 opening created at #3b of second locking tab #3); [0024]
Regarding claim 6 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 1. Eder further teaches:
wherein the first opening is one of a plurality of first openings, and the locking tab is one of a plurality of locking tabs, and wherein each of the locking tabs is configured to interlock with a respective first opening. (See Fig. 1 #2-2C, 3); [0021]
Regarding claim 7 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 1. Eder further teaches:
Wherein the grow tube is formed from a single-wall material. [0002]
Regarding claim 8 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 1. Eder further teaches:
Wherein the grow tube is movable between the tubular configuration and a flat configuration. (See Figs. 1 and 2); [0011]; [0012]
Regarding claims 9-10 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 1. Eder further teaches:
further comprising an adjustment mechanism configured for adjusting a diameter of the grow tube in the tubular configuration. (See Fig. 1 #2-2C); [0019]
wherein the first opening is one of a plurality of first openings, and wherein the adjustment mechanism comprises the plurality of first openings and the locking tab. (See Fig. 1 #2-2C, 3); [0019]
Regarding claim 11 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 1. Eder does not teach. Swanson teaches: 
Wherein the first and second sides comprise a vent configured to allow airflow through the grow tube. (See Fig. 1 #75)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the grow tube of Eder to include a vent configured to allow airflow through the grow tube, as disclosed by Swanson in order to gain the advantages of improved visibility within the tube.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Swanson, further in view of WITASEK PETER ING (AT 12562 U1; hereinafter Witasek).
Regarding claims 12-13 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 1. Eder in view of Swanson does not teach. Witasek teaches:
Wherein the vent comprises a flap and an opening. (See Fig. 2 #33); [0029]
Wherein the vent comprises a V-shape. (See Fig. 2 #33)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the vent of Eder and Swanson to include a flap and V-shape, as disclosed by Witasek, in order to gain the advantages of protecting the contents of the tube [0005], and since it would have been a matter of design choice to one of ordinary skill to have modified the elongated vent of Eder and Swanson to be V-shaped as an obvious change in shape.
Regarding claim 21 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 1. Eder further teaches:
Wherein the second opening is spaced apart from the second end portion. (See Fig. 1 opening created at #3b of second locking tab #3, 1c); [0024]
Regarding claim 23 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 22. Eder does not teach. Swanson further teaches:
wherein the locking surfaces are disposed between the stem portion and the main body portion. (See Fig. 1 #33, 37, 34); (Col. 5, lines 43-57)
It would have been obvious to one having ordinary skill in the art before the effective filing date as an obvious substitution of functional equivalent to substitute the locking and receiving portions of Eder with the locking and receiving portions of Swanson, since a simple substitution of one known element for another would obtain predictable results and applicant states within the specification, and as shown in the drawings, that the locking and receiving portions may comprise many different shapes. See at least [090], [092], [095] of the instant disclosure.
Regarding claim 24 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 22. Eder further teaches:
 wherein the main body portion at least partially defines the locking surfaces, and wherein the locking surfaces are spaced apart from the fold line. (See Fig. 1 fold line created near 3a and spaced from #3b)
Regarding claim 25 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 22. Eder further teaches:
Wherein the main body portion comprises a circular shape. (See Fig. 1 #3)
Eder does not teach. Swanson teaches:
Wherein the stem potion is rectangular. (See Fig. 1 #33)
It would have been obvious to one having ordinary skill in the art before the effective filing date as an obvious substitution of functional equivalent to substitute the locking and receiving portions of Eder with the locking and receiving portions of Swanson, since a simple substitution of one known element for another would obtain predictable results and applicant states within the specification, and as shown in the drawings, that the locking and receiving portions may comprise many different shapes. See at least [090], [092], [095] of the instant disclosure.
Regarding claim 26 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 22. Eder does not teach. Swanson further teaches:
wherein each locking surface is collinear with the tab transition line, and wherein the fold line is parallel to and spaced apart from the locking surfaces. (See Fig. 3 #37 fold line would be parallel and spaced apart towards the base of the stem)
It would have been obvious to one having ordinary skill in the art before the effective filing date as an obvious substitution of functional equivalent to substitute the locking and receiving portions of Eder with the locking and receiving portions of Swanson, since a simple substitution of one known element for another would obtain predictable results and applicant states within the specification, and as shown in the drawings, that the locking and receiving portions may comprise many different shapes. See at least [090], [092], [095] of the instant disclosure.
Regarding claim 27 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 22. Eder further teaches:
wherein the locking tab is configured to be folded along the fold line to insert the locking tab is inserted into the first opening. (See Fig. 1 3a locking tab folded for insertion)
Regarding claim 28 Eder in view of Swanson, as shown above, discloses all of the limitations of claim 22. Eder further teaches:
A second opening extending between the first side and the second side, wherein the second opening is defined by the locking tab and is configured for receiving a receiving tab that defines the first opening, and wherein the second opening is spaced apart from the second end portion. (See Fig. 1 opening created at #3b of second locking tab #3); [0024]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 (as well as dependent claims 4-13, 21, and 23-28) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is considered pertinent because it relates to flexible sheets with locking components to transform into a tubular configuration similar to the disclosed invention. Full reference included in cited reference document.
US 0265836 A 
US 0333643 A
US 3208478 A
US 3305161 A
US 4490422 A
US 5471783 A
US 6588144 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644         

/MONICA L PERRY/Primary Examiner, Art Unit 3644